AllianzGI Equity & Convertible Income FundShareholder Meeting Results: The Fund held itsmeeting of shareholders on July 17, 2013. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Deborah A. DeCotis – Class III to serve until the Annual Meeting for the 2016-2017 fiscal year Re-election of Bradford K. Gallagher – Class III to serve until the Annual Meeting for the 2016-2017 fiscal year The other members of the Board of Trustees at the time of the meeting, namely, James A. Jacobson, Hans W. Kertess, John C. Maney†, William B. Ogden, IV, and Alan Rappaport continue to serve as Trustees. † Interested Trustee The Fund held a special meeting of shareholders on January 14, 2014.Shareholders voted as indicated below: For Against Abstain Equity & Convertible Income Proposal to approve an Agreement and Plan of Reorganization between NIE and NGZ, including the issuance by NIE of additional common shares of beneficial interest in connection therewith.
